Per Curiam :
This case was referred by the court pursuant to Pule 45, to C. Murray Bernhardt, a trial commissioner of this court, with directions to make findings of fact and recommendations for conclusions of law. The commissioner has done so in a report filed July 22,1960. A brief was filed by the defendant, exceptions to the commissioner’s findings were taken by the plaintiff and defendant, and the case was submitted to the court on oral argument by counsel. Since the court is in agreement with the findings and recommendations of the trial commissioner as hereinafter set forth, it hereby adopts the same, subject to certain changes which have been made, as the basis for the judgment in this case.
Plaintiff is entitled to recover $27,019.49, and judgment for this amount will be entered.
It is so ordered.